              Case 2:02-cr-00815-JD Document 301 Filed 02/11/21 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                                CRIMINAL ACTION

                v.

 JAMAL EZELL                                                  NO. 02-815-01

                                                ORDER

       AND NOW, this 11th day of February, 2021, upon consideration of Ezell’s pro se Motion for

Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)(i) (Document No. 268, filed May 26, 2020),

the Government’s Response to Motion for Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)(i)

(Document No. 280, filed July 21, 2020), Ezell’s counseled Amended Motion to Reduce Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Document No. 283, filed September 7, 2020) (“Amended

Motion”), which superseded his pro se Motion, the Government’s Response to Amended Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Document No. 284, filed September 25,

2020), and Ezell’s Reply Memorandum of Law in Support of Motion to Reduce Sentence Pursuant to 18

U.S.C. § 3582(c)(1)(A)(i), following oral argument held on January 8, 2021, for the reasons stated in the

accompanying Memorandum dated February 11, 2021, IT IS ORDERED that Ezell’s counseled

Amended Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) is GRANTED, and

Ezell’s sentence is reduced to TIME SERVED of approximately 22 years after adjustment for good

time credit. Ezell’s pro se Motion for Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A)(i) is

DENIED AS MOOT.

       IT IS FURTHER ORDERED that, excepting only as noted above, the Judgment dated

March 3, 2006, providing, inter alia, five years of supervised release continues in effect.

                                                      BY THE COURT:

                                                      /s/ Jan E. DuBois

                                                         DuBOIS, JAN E., J.
